Title: List of Securities and Vouchers of John Adams Personal Estate, 25 July 1826
From: Adams, John Quincy
To: 


            25 July 1826. 
            List of Securities and Vouchers of personal Estate belonging to John Adams late of Quincy deceased.
            
            
            Middlesex Canal Shares—Thirteen  N. 71. 72. 73. 74. 75.—205. 206. 207. 208. 209. 210.269. 270.3380West Boston Bridge–Shares—Five—N. 17. 19. 171. 172. 2371500Massachusetts Fire and Marine Insurance Company2700One Certificate 54. Shares—15. July 1809.New-England Marine Insurance CompanyOne Certificate—10. Shares15. July 1809—1020Boston Bank—One Certificate 10. Shares$750.780Boylston Market Association.One Certificate 20. Shares.4. May 1820.2000Massachusetts Bank.One Certificate Four Shares9. April 1811.—N 1277 to 1280One Certificate Five Shares10. April 1811361 to 365.Present nominal value of both $2250.2430North American Insurance Company.One Certificate—20. Shares.1. October 1811.(1600 dollars paid)(Rect.—Octr. 4. 1810—1000—of Cotton Tufts—signed Jos: Russell Prest.)Provident Institution for Savings—Boston.1820. June 21.Deposited100 DollarsJuly. 5.200.American Bank.One Certificate. Ten Shares1 Novr 1824.1000 DollarsOne Two Shares10. March 1825200.1224United States Six per Cent StockCertificate9. April 1816.Loan of 1813.Payable after last day of Decr.1825—$6004. May 1822do603N. 737. Feby 18151814.1826.1600N. 64329. April 181718151827.1000N. 8478. Feby 18261814.18261000N. 85420. Feby 182618141826390.44N. 85625. Feby. 182618141826269635463.07
            
               
            
            
         